DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/22 has been entered.

Response to Arguments
Applicant’s arguments, see remarks and amended claim set, filed 6/22/22, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arditi in further view of Wang ’13 as detailed in infra rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 9-11, 13-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (U.S. Pub. No. 2008/0228080), hereinafter “Arditi,” in further view of Wang (“Classification via reconstruction using a multi-channel deep learning architecture” 2013), hereinafter “Wang ‘13.”

Regarding claim 1, Arditi discloses method for estimating perfusion parameters using medical imaging, the method comprising (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]):
(a)       receiving a perfusion imaging dataset acquired from a subject using an imaging system (recording ultrasound perfusion images (dataset) accessed (acquired) from an ultrasound scanner (imaging system) scanning a patient; paragraph [0053]);
(b)       assembling for a selected voxel in the perfusion imaging dataset a perfusion patch that extends in at least two spatial dimensions around the selected voxel and time (processing (assembling) a voxel in a region of interest, or ROI (perfusion patch), of the perfusion image defined by a matrix of visualizing elements relating to a voxel (at least two spatial dimensions around the voxel) at a relevant time; paragraphs [0053], [0101], [0102]);
(c)       correlating the perfusion patch with an arterial input function (AIF) patch corresponding to the selected voxel (combining corresponding (correlating) visualizing elements of the ROI into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0060]-[0078], [0101], [0102], [0109]);
(d) 	estimating at least one perfusion parameter for the selected voxel by propagating the perfusion patch and AIF patch through a trained convolutional neural network (CNN) that is configured to receive the perfusion patch and the AIF patch as a pair of inputs (estimating a parametric image, the desired haemodynamic and morphological (perfusion) parameters for each voxel, by supplying (propagating) the ROI and the echo-power signal (“The module 743 estimates the desired morphological parameters of the selected ROI from the model function M(t) when expressed in terms of the reperfusion function E(t) represented as the continuous or discrete combination of perf functions weighted by the corresponding probability density function C(τ) or vector of probabilities C[]”) to a trained neural network module configured to receive inputs from the analyzer and estimator through the extrapolator (wherein the model function comprises a plurality of inputs into the neural network, see equations in paragraphs [0095]-[0096] demonstrating input of the bolus function, perfusion function, weights, and perfusion sample vector), shown in figure 7, and further where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (convolutional neural network CNN); paragraphs [0094]-[0099], [0105]) and to generate the estimate of the at least one perfusion parameter (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameters estimated including blood volume, mean transit time, mean flow rate, mean velocity), and the morphological estimator, (perfusion parameters estimated including mean, variance, skewness) are stored into a result file provided to an operator (generating a report); paragraphs [0021], [0060], [0063], [0077], [0080], [0083]-[0088], [0092], [0105]-[0106]); and
(e) generating a report indicative of the at least one perfusion parameter estimated (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameters estimated including blood volume, mean transit time, mean flow rate, mean velocity), and the morphological estimator, (perfusion parameters estimated including mean, variance, skewness) are stored into a result file provided to an operator (generating a report); paragraphs [0021], [0060], [0063], [0077], [0080], [0083]-[0088], [0092], [0105]-[0106]). 
However, while Arditi discloses inputting the perfusion patch and the AIF patch into the trained CNN as detailed above, Arditi does not explictly disclose the trained CNN comprises a convolutional component comprising a first convolution chain associated with the first input and a second convolution chain associated with the second input.
However, in the same field of endeavor, Wang ‘13 teaches the trained CNN (DLA trained to associate between a pair of input channels, P.3, P.29) comprises a convolutional component comprising a first convolution chain associated with the first input and a second convolution chain associated with the second input (two-channel deep neural network with a first and second input with separate convolution chains, Fig. 3.2, P.32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arditi’s disclosure of a trained neural network with Wang ‘13’s teaching of using a dual or multi-channel trained neural network to achieve the predictable result that a dual or multi-channel trained neural network provides for the classifier to learn the association between the inputs which leads to more robust classifiers. Wang ‘13, P.2-3.

Regarding claim 2, Arditi discloses the perfusion imaging data set comprises a three-dimensional (3D) or four-dimensional (4D) perfusion imaging dataset (the perfusion image is generated with an x axis, y axis and z axis depth direction (3D); paragraph [0065]).

Regarding claim 4, Arditi may not explictly disclose the trained CNN comprises a convolutional component, a stacking component, and a fully connected component.
However, in the same field of endeavor, Wang ‘13 teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the DLA comprises components comprising stacking layers (Figure 3.2 shows stacked hidden layers 1, 1’, 2, and 2’, P.32; see also stacking layers in Fig. 2.6(b), Abstract, P.xiii, 2.5.1 Deep Learning RBMs, P.24) and fully connected layers (Figure 3.2 shows associative memory, i.e., fully-connected, hidden layer 3, P.32; Boltzmann Machines and Restricted Boltzmann Machines can be used as fully-connected, associative memory, 1.1 Scope, P.4); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arditi’s disclosure of a trained neural network with Wang’s teaching of using a dual or multi-channel trained neural network to achieve the predictable result that a dual or multi-channel trained neural network provides for the classifier to learn the association between the inputs which leads to more robust classifiers. Wang ‘13, P.2-3.

	Regarding claim 6, Ariditi discloses the at least one perfusion parameter is a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a maximum signal reduction (MSR), a first moment (FM), or a combination thereof (the perfusion parameter is the blood volume, BV, blood flow, mean transit time; paragraphs [0021], [0060], [0063], [0077]).

Regarding claim 7, Arditi discloses comprises repeating steps (b) through (d) for a plurality of selected voxels to estimate a plurality of perfusion parameters (estimating the haemodynamic and morphological parameters for each voxel and each image, requires performing steps b through d for each voxel and image; paragraphs [0102]-[0106]).

	Regarding claim 9, Arditi discloses a system for estimating perfusion parameters using medical imaging, the system comprising (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]):
an input for receiving imaging data (a repository receives images from a processor, inherently requiring an input; figure 7; paragraph [0101]);	
a processor programmed to carry out instructions for processing the imaging data received by the input (the processor executing programs (instructions) to process the images; paragraph [0100]), the instructions comprising: 
i) accessing a perfusion imaging dataset acquired from a subject using an imaging system (recording ultrasound perfusion images (dataset) accessed (acquired) from an ultrasound scanner (imaging system) scanning a patient; paragraph [0053]);
ii) selecting a voxel in the perfusion imaging dataset (processing (assembling) a voxel in a region of interest, or ROI (perfusion patch), of the perfusion image defined by a matrix of visualizing elements relating to a voxel (at least two spatial dimensions around the voxel) at a relevant time; paragraphs [0053], [0101], [0102]);
iii) assembling for the selected voxel a perfusion patch extending in at least two spatial dimensions around the selected voxel and time (processing (assembling) a voxel in a region of interest, or ROI (perfusion patch), of the perfusion image defined by a matrix of visualizing elements relating to a voxel (at least two spatial dimensions around the voxel) at a relevant time; paragraphs [0053], [0101], [0102]);
iv) pairing the perfusion patch with an arterial input function (AIF) patch corresponding to the selected voxel (combining corresponding (correlating) visualizing elements of the ROI into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0060]-[0078], [0101], [0102], [0109]);
v) estimating at least one perfusion parameter for the selected voxel by propagating the perfusion patch and AIF patch through a trained convolutional neural network (CNN) that is configured to receive the perfusion patch and AIF patch as a pair of inputs (estimating a parametric image, the desired haemodynamic and morphological (perfusion) parameters for each voxel, by supplying (propagating) the ROI and the echo-power signal (“The module 743 estimates the desired morphological parameters of the selected ROI from the model function M(t) when expressed in terms of the reperfusion function E(t) represented as the continuous or discrete combination of perf functions weighted by the corresponding probability density function C(τ) or vector of probabilities C[]”) to a trained neural network module configured to receive inputs from the analyzer and estimator through the extrapolator (wherein the model function comprises a plurality of inputs into the neural network, see equations in paragraphs [0095]-[0096] demonstrating input of the bolus function, perfusion function, weights, and perfusion sample vector), shown in figure 7, and further where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (convolutional neural network CNN); paragraphs [0094]-[0099], [0105]) and to generate the estimate of the at least one perfusion parameter (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameters estimated including blood volume, mean transit time, mean flow rate, mean velocity), and the morphological estimator, (perfusion parameters estimated including mean, variance, skewness) are stored into a result file provided to an operator (generating a report); paragraphs [0021], [0060], [0063], [0077], [0080], [0083]-[0088], [0092], [0105]-[0106]); 
vi) generating a report indicative of the at least one perfusion parameter estimated; and an output for providing the report (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameters estimated including blood volume, mean transit time, mean flow rate, mean velocity), and the morphological estimator, (perfusion parameters estimated including mean, variance, skewness) are stored into a result file provided to an operator (generating a report); paragraphs [0021], [0060], [0063], [0077], [0080], [0083]-[0088], [0092], [0105]-[0106]). 
However, while Arditi discloses inputting the perfusion patch and the AIF patch into the trained CNN as detailed above, Arditi does not explictly disclose the trained CNN comprises a convolutional component comprising a first convolution chain associated with the first input and a second convolution chain associated with the second input.
However, in the same field of endeavor, Wang ‘13 teaches the trained CNN (DLA trained to associate between a pair of input channels, P.3, P.29) comprises a convolutional component comprising a first convolution chain associated with the first input and a second convolution chain associated with the second input (two-channel deep neural network with a first and second input with separate convolution chains, Fig. 3.2, P.32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arditi’s disclosure of a trained neural network with Wang ‘13’s teaching of using a dual or multi-channel trained neural network to achieve the predictable result that a dual or multi-channel trained neural network provides for the classifier to learn the association between the inputs which leads to more robust classifiers. Wang ‘13, P.2-3.

	Regarding claim 10, Arditi discloses the perfusion imaging dataset comprises a
three-dimensional (3D) or four-dimensional (4D) perfusion imaging dataset (the perfusion image is generated with an x axis, y axis and z axis depth direction (3D); paragraph [0065]).

Regarding claim 11, Arditi discloses the processor is further configured to propagate the perfusion patch and AIF patch through a trained CNN (estimating a parametric image, the desired haemodynamic (perfusion) parameter for each voxel, by supplying (propagating) the ROI and the echo-power signal to a trained neural network module; paragraphs [0095], [0105]).
However, Arditi may not explictly disclose the trained CNN comprising a stacking component, and a fully connected component.
However, in the same field of endeavor, Wang ‘13 teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the DLA comprises components comprising stacking layers (Figure 3.2 shows stacked hidden layers 1, 1’, 2, and 2’, P.32; see also stacking layers in Fig. 2.6(b), Abstract, P.xiii, 2.5.1 Deep Learning RBMs, P.24) and fully connected layers (Figure 3.2 shows associative memory, i.e., fully-connected, hidden layer 3, P.32; Boltzmann Machines and Restricted Boltzmann Machines can be used as fully-connected, associative memory, 1.1 Scope, P.4); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arditi’s disclosure of a trained neural network with Wang ‘13’s teaching of using a dual or multi-channel trained neural network to achieve the predictable result that a dual or multi-channel trained neural network provides for the classifier to learn the association between the inputs which leads to more robust classifiers. Wang ‘13, P.2-3.

	Regarding claim 13, Arditi discloses the processor is further confured to estimate a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a maximum signal reduction (MSR), a first moment (FM), or a combination thereof (the perfusion parameter is the blood volume, BV, blood flow, or mean transit time; paragraphs [0060], [0063], [0077]).

	Regarding claim 14, Arditi discloses the processor is further configured to repeat steps (ii) through (v) to select a plurality of voxels and estimate a plurality of perfusion parameters (estimating the haemodynamic parameter for each voxel, requires performing steps ii through v for each voxel; paragraph [0104]).

	Regarding claim 16, Arditi discloses a method for estimating perfusion parameters using medical imaging (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]), the method comprising:
building a deep convolutional neural network (CNN) that is configured to receive a pair of inputs (initializing (building) a neural network, where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector (supplying (propagating) the ROI and the echo-power signal (“The module 743 estimates the desired morphological parameters of the selected ROI from the model function M(t) when expressed in terms of the reperfusion function E(t) represented as the continuous or discrete combination of perf functions weighted by the corresponding probability density function C(τ) or vector of probabilities C[]” wherein the model function comprises a plurality of inputs into the neural network, see equations in paragraphs [0095]-[0096]) demonstrating input of the bolus function, perfusion function, weights, and perfusion sample vector), shown in figure 7) from other neurons and is multiplied by a corresponding weight vector (deep convolutional neural network CNN) configured to receive inputs from the analyzer and estimator through the extrapolator; paragraphs [0094]-[0099], [0105])
training the deep CNN using training data to generate a plurality of feature filters (training the CNN with a sample vector (training data) to provide (generate) an estimation of a sample vector, a probability vector, weighting, and fitting parameters of the model function (feature fillers); paragraphs [0081]-[0083]; [0095]-[0099], [0104]-[0105]);
for each selected voxel in a perfusion imaging dataset, generating a perfusion patch and an arterial input function (AIF) patch (combining corresponding (correlating) visualizing elements of the ROI (perfusion patch) into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding (each selected) voxel and image; paragraphs [0060]-[0078], [0101], [0102]-[0106], [0109]); and
applying the plurality of feature filters to the perfusion patch and AIF patch (supplying (applying) the sample vector for the ROI and comparing the echo-power signal with predefined values (filler) to estimate the desired haemodynamic (perfusion) parameter for each voxel; paragraphs [0081]-[0083]; [0095]-[0099], [0104]-[0105]; estimating a parametric image, the desired haemodynamic and morphological (perfusion) parameters for each voxel, by supplying (propagating) the ROI and the echo-power signal (“The module 743 estimates the desired morphological parameters of the selected ROI from the model function M(t) when expressed in terms of the reperfusion function E(t) represented as the continuous or discrete combination of perf functions weighted by the corresponding probability density function C(τ) or vector of probabilities C[]”) to a trained neural network module configured to receive inputs from the analyzer and estimator through the extrapolator (wherein the model function comprises a plurality of inputs into the neural network, see equations in paragraphs [0095]-[0096] demonstrating input of the bolus function, perfusion function, weights, and perfusion sample vector), shown in figure 7, and further where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (convolutional neural network CNN); paragraphs [0094]-[0099], [0105]) to estimate at least one perfusion parameter for each selected voxel (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameters estimated including blood volume, mean transit time, mean flow rate, mean velocity), and the morphological estimator, (perfusion parameters estimated including mean, variance, skewness) are stored into a result file provided to an operator (generating a report); paragraphs [0021], [0060], [0063], [0077], [0080], [0083]-[0088], [0092], [0105]-[0106]).

Regarding claim 17 Arditi may not explictly disclose the trained CNN comprises a stacking component, and a fully connected component.
However, in the same field of endeavor, Wang’13 teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the DLA comprises components comprising stacking layers (Figure 3.2 shows stacked hidden layers 1, 1’, 2, and 2’, P.32; see also stacking layers in Fig. 2.6(b), Abstract, P.xiii, 2.5.1 Deep Learning RBMs, P.24) and fully connected layers (Figure 3.2 shows associative memory, i.e., fully-connected, hidden layer 3, P.32; Boltzmann Machines and Restricted Boltzmann Machines can be used as fully-connected, associative memory, 1.1 Scope, P.4); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Arditi’s disclosure of a trained neural network with Wang’13’s teaching of using a dual or multi-channel trained neural network to achieve the predictable result that a dual or multi-channel trained neural network provides for the classifier to learn the association between the inputs which leads to more robust classifiers. Wang ‘13, P.2-3.

Regarding claim 19, Arditi discloses estimating a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a maximum signal reduction (MSR), a first moment (FM), or a combination thereof (the perfusion parameter is the blood volume, BV, blood flow, or mean transit time; paragraphs [0060], [0063], [0077]).

Claims 3, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in further view of Wang ’13 as applied to claim 1, 7, 9, or 16 above, respectively, and further in view of Gulani et al. (U.S. Pub. No. 2014/0296700), hereinafter “Gulani.”

Regarding claim 3, Arditi may not explictly disclose the perfusion imaging dataset is acquired using a magnetic resonance imaging (MRI) system performing a dynamic susceptibility contrast (DSC) technique, a dynamic contrast enhanced (DCE) technique or an arterial spin labeling technique.
However, in the same field of endeavor, Gulani teaches the perfusion imaging dataset is acquired using a magnetic resonance imaging (MRI) system performing a dynamic susceptibility contrast (DSC) technique, a dynamic contrast enhanced (DCE) technique or an arterial spin labeling technique (the perfusion images are acquired using a dynamic contrast enhanced MRI; paragraph [0023]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include using a dynamic contrast enhanced MRI, as taught by Gulani, for the benefit of applying the perfusion imaging method and CNN to different image acquisition systems and/or for the benefit of improving providing enhanced contrast to the ROI using contrast imaging. 

Regarding claim 8, Arditi discloses constructing a parametric image (paragraph [0106]); however, Arditi may not explictly disclose constructing a perfusion map using the plurality of perfusion parameters.
However, in the same field of endeavor, Gulani teaches constructing a perfusion map using the plurality of perfusion parameters (performing (constructing) pixel-wise parameter mapping of the perfusion; paragraph [0055]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include constructing a perfusion map, as taught by Case Western, for the benefit of presenting images with perfusion parameters to aid operators in visualizing tissue perfusion in more easily performing diagnoses.

Regarding claim 15, Arditi discloses the processor is further configured to construct a parametric image (paragraph [0106]); however, Arditi may not explictly disclose the processor is further configured to construct a perfusion map using the plurality of perfusion parameters.
However, in the same field of endeavor, Gulani teaches the processor is further configured to construct a perfusion map using the plurality of perfusion parameters (performing (constructing) pixel-wise parameter mapping of the perfusion; paragraph [0055]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include constructing a perfusion map, as taught by Case Western, for the benefit of presenting images with perfusion parameters to aid operators in visualizing tissue perfusion in more easily performing diagnoses.

Regarding claim 20, Arditi discloses constructing a parametric image (paragraph [0106]); however, Arditi may not explictly disclose constructing a perfusion map using a plurality of perfusion parameters corresponding to multiple voxels.
However, in the same field of endeavor, Gulani teaches constructing a perfusion map using a plurality of perfusion parameters corresponding to multiple voxels (performing (constructing) pixel-wise parameter mapping of the perfusion; paragraph [0055]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include constructing a perfusion map, as taught by Case Western, for the benefit of presenting images with perfusion parameters to aid operators in visualizing tissue perfusion in more easily performing diagnoses.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in further view of Wang ’13 as applied to claim 1 and 9 above, respectively, and further in view of Lee (U.S. Pub. No. 2015/0230771), hereinafter “Lee.”

Regarding claim 5, Arditi discloses generating the AIF patch (visualizing elements of the ROI into a signal value (generating) indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]).
However, Arditi may not explictly disclose applying a singular value decomposition (SVD) technique using the perfusion imaging dataset.
However, in the same field of endeavor, Lee teaches applying a singular value decomposition (SVD) technique using the perfusion imaging dataset dataset (a singular value decomposition is applied to the images from CT perfusion; paragraphs [0042], [0043]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include SVD, as taught by Lee, for the benefit of removing noise from the images.

Regarding claim 12, Arditi discloses the processor is further configured to
generate the AIF patch (visualizing elements of the ROI into a signal value (generating) indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]).
However, Arditi may not explictly disclose applying a singular value decomposition (SVD) technique using the perfusion imaging dataset.
However, in the same field of endeavor, Lee teaches applying a singular value decomposition (SVD) technique using the perfusion imaging dataset dataset (a singular value decomposition is applied to the images from CT perfusion; paragraphs [0042], [0043]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include SVD, as taught by Lee, for the benefit of removing noise from the images.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi in further view of Wang ‘13 as applied to claim 16 above and further in view of Lin et al. (U.S. Patent No. 9,240,184), hereinafter “Lin.”

Regarding claim 18, Arditi may not explictly disclose training the deep CNN using a batch gradient descent and a backpropagation technique; however, in the same field of endeavor, Lin teaches training the deep CNN using a batch gradient descent and a backpropagation technique (training the CNN using a batch gradient descent and back-propagation; column 23, lines 34-43, 61-67). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include training the CNN using batch gradient descent and backpropagation, as taught by Lin, for the benefit of optimizing the performance of the neural network by adjusting weights to minimize the loss function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793